Citation Nr: 0934193	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-00 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought on 
appeal.  

In November 2008, the Veteran presented testimony at a 
hearing conducted by the use of video conferencing equipment 
at the Wichita RO before the undersigned sitting in 
Washington, D.C.  A transcript of this hearing is in the 
Veteran's claims folder.

In December 2008, the Board remanded the claim to obtain 
additional treatment records, to include private treatment 
records from Dr. B.W. that the Veteran had identified during 
his hearing.  Pursuant to the remand, in December 2008, VA 
sent the Veteran a letter asking him to identify any 
additional treatment he had received in connection with his 
claim.  In January 2009, the Veteran submitted releases for 
records from Dr. B.W., Dr. R.N., and the Wichita VAMC.  In 
January 2009, the Board received records from Dr. B.W. and 
Dr. R.N.  Additionally, the identified VA treatment records 
were also associated with the claims file.  Given the 
foregoing, the Board finds that VA has substantially complied 
with the Board's December 2008 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with). 

The Board notes that in June 2009, the Veteran submitted 
duplicative private treatment records and a statement that 
had not been reviewed by the RO.  However, his accredited 
representative related that he was waiving the right to have 
this additional evidence reviewed by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is currently assigned a 50 percent disability 
evaluation for bilateral pes planus; a 10 percent disability 
evaluation for tinnitus; a 10 percent disability evaluation 
for deformity and malaligment of the right ankle with painful 
motion; and a 10 percent disability evaluation for deformity 
and malaligment of the left ankle with painful motion.

3.  The Veteran's service-connected disabilities have not 
been shown to render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify was satisfied by 
letters sent to the Veteran in February and March 2006.  The 
February 2006 letter addressed all of the notice elements, to 
include the elements necessary to substantiate a claim for 
TDIU, and the March 2006 letter provided the notice that 
addresses the relevant rating criteria and effective date 
provisions.  Both letters were sent prior to the initial 
unfavorable decision by the AOJ in December 2006.  Therefore, 
the Board finds that VA has fulfilled its duty to notify 
under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  Although the Veteran testified at 
his November 2008 hearing that he received benefits from the 
Social Security Administration (SSA), he also indicated that 
his SSA benefits were not for disability.  Therefore, such 
records are not pertinent to his current claim.  

The Veteran was also afforded VA examinations most recently 
in September 2006 and November 2006, which evaluated the 
severity of his service-connected disabilities and their 
impact on his employment.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations and medical opinions 
obtained in this case are adequate.  The September 2006 VA 
examiner reviewed the medical records and performed a 
physical examination.  In addition, the November 2006 VA 
examiner provided a medical opinion that was predicated on a 
review of the claims file and all pertinent evidence of 
record as well as on a physical examination. Thus, there is 
adequate medical evidence of record to make a determination 
in this case.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met. 38 C.F.R. 
§ 3.159(c) (4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service- connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the Veteran is currently assigned a 50 percent 
disability evaluation for bilateral pes planus, a 10 percent 
disability evaluation for tinnitus, a 10 percent disability 
evaluation for deformity and malaligment of the right ankle 
with painful motion, and a 10 percent disability evaluation 
for deformity and malaligment of the left ankle with painful 
motion.  His combined evaluation is 70 percent.  As such, the 
Veteran does not meet the minimum schedular criteria for TDIU 
under 38 C.F.R. § 4.16(a).  

However, the evidence of record does not show that the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
The Veteran asserts that he cannot obtain employment due to 
his service-connected bilateral pes planus and bilateral 
ankle disabilities.  The evidence does not show, nor does the 
Veteran contend, that his tinnitus impacts his ability to 
obtain employment.  

In December 2005, the Veteran indicated that he last worked 
in February 1993.  He testified that he retired in 1993 more 
because of his foot disability than to his age because he had 
difficulty climbing up stairs to perform his job duties.  The 
Veteran also stated that he did not inform the human 
resources department that his feet were bothering him, but 
instead cut back on his walking and climbing.  However, there 
is no other evidence supporting the Veteran's contentions.  
The available records from his former employer dated in 
January 2007 and 2008 merely reflect that he is receiving 
payment from the pension trust.  There is no evidence from 
the Veteran's former employer that his job performance 
declined due to his reported reduced trips to other areas of 
the building, such as the shop, or because he left early to 
attend doctor's appointments.  

The Board does acknowledge the Veteran's testimony that he 
cannot think of a job that he is capable of performing.  
However, the fact that he is unemployed or has difficulty 
obtaining employment is not enough.  As noted above, the 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.

In this regard, the Board acknowledges that the Veteran has 
limitations on his ability to walk and to stand for prolonged 
periods of time.  In particular, during the October 2005 VA 
examination, the Veteran asserted that his walking was 
limited to five minutes or 100 yards before he had to rest 
and resume walking.  The September 2006 VA examiner also 
indicated that the Veteran's bilateral pes planus limited his 
walking to a fourth of a mile and that he was unable to stand 
more than a few minutes.  In addition, the November 2006 VA 
examiner found that the Veteran was limited from prolonged 
standing of over one hour without resting.  Nevertheless, 
despite these limitations, the September 2006 VA examiner 
indicated that the Veteran's bilateral ankle disorder did not 
have any significant occupational effects.  In addition, the 
November 2006 VA examiner concluded that the Veteran was 
fully capable of carrying out his previous work activities.  
The Veteran's usual occupation was listed as "manufacturing 
engineer, desk job," from which he had retired from in 1993 
due to age or duration of work.  

The Board acknowledges the job description of a manufacturing 
engineer provided by T.W.J. (initials used to protect the 
Veteran's privacy), indicating that the job did require 
walking long distances and climbing stairs, sometimes 80 
percent of the day.  However, the job description does not 
alter the basis of the November 2006 VA examiner's 
conclusion, which is that the Veteran is capable of 
performing sedentary employment (desk job).  Although the 
Veteran's prior work experience and training is a factor for 
consideration, the issue is not whether the Veteran is 
capable of performing his exact previous job description.  
Instead, the question is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment.  Thus, despite the Veteran's limitations, the 
evidence does not indicate that he is entirely incapable of 
securing some form of employment.  Indeed, there is no 
probative evidence of record to suggest that the Veteran is 
incapable of performing sedentary work or other forms of 
similar work. 

The Board does observe the December 2005 and January 2008 
opinions of Dr. M.S.J. and Dr. B.W.W. that the Veteran is 
unemployable due to his bilateral pes planus and ankles.  
However, those physicians did not provide any rationale or 
discuss whether the Veteran would be capable of performing a 
sedentary job.  Instead, the physicians merely made simple 
statements indicating that the Veteran was unemployable.  The 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, the Board finds the December 
2005 and January 2008 private medical opinions to have little 
probative value.  

There is also no indication that any other agency, such as 
the Social Security Administration--which is not limited in 
its review of matters concerning unemployability to 
consideration of only service-connected disabilities--has 
determined that the Veteran is currently unemployable.  
Indeed, the Veteran himself testified that he is not in 
receipt of disability benefits from the Social Security 
Administration.  As such, the medical evidence does not show 
the Veteran to be unemployable due to his service-connected 
disabilities. 

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 70 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1 (2008).  
Based on a review of the evidence of record, the Board is of 
the opinion that the disability evaluations assigned to the 
Veteran's disorders under the VA Schedule for Rating 
Disabilities accurately reflect the Veteran's overall 
impairment to his earning capacity due to his service-
connected disabilities.  Therefore, a total rating for 
compensation based on individual unemployability due to 
service-connected disability is not warranted.




ORDER

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


